DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 6-9,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the mounting element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --mounting unit--.  Appropriate correction is required.  
Claim 3 recites the limitation "the electrical switches" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --the at least one electrical switch--.  Appropriate correction is required.  
Regarding claim 6, the limitation “more precisely” in line 3 is indefinite because the examiner is not sure if the limitations that follow “more precisely” are required by the claim or not.  
Claim 7 recites the limitation "in the recess" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the limitation “in case the recess is surrounded by a round-going side wall…” is indefinite because the examiner is not sure if the round going side wall is required by the claim due to the vague nature of the limitation “in case”.
Claim 8 recites the limitation "the recess across the shaft of the mounting part" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the limitation “when rotating this” is indefinite.  
Claim 9 recites the limitation "the printed circuit board" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the holes" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pins" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US patent application publication 2012/0241301) (hereinafter Chiba).
Regarding claim 1, Chiba discloses an electrical operating unit comprising a first and a second part, where the two parts can be mutually adjusted, said operating unit comprises a first part (11) and a second part (13), where the two parts are interconnected about a shaft (27a), so they can rotate mutually, and at least one electrical switch (SW1, SW2), wherein the first part is constructed as a housing and the second part is constructed as a mounting unit interconnected with the first part (11 mounts to 13), such that the housing can assume a first position, an initial position, from which the housing by rotation about the shaft can be brought to a second position, an activation position, where the switch is activated ([0047] teaches the activated position).
Regarding claim 2, Chiba discloses wherein the housing comprises an upper part in which a recess (concave portion of 11) for the mounting unit is constructed.  
Regarding claim 3, as best understood, Chiba discloses wherein the side of the mounting element, which faces towards or protrudes into the housing is furnished with a pin (15) for activation of the electrical switch(es).
Regarding claim 4, Chiba discloses further comprising at least one spring element (17), which impacts the housing with a spring force, when this is brought into the activation position, and rotates the housing back into the initial position, when this is no longer being impacted into the activation position ([0066] elastic deformation).
Regarding claim 5, Chiba discloses wherein the at least one electrical switch is a dome switch (17 is shaped as a dome), where the dome in the switch is used as the spring element.
Regarding claim 6, as best understood, Chiba discloses wherein there are two dome switches (Fig. 1) arranged such that they are located on opposite sides of the shaft (Fig. 1), more precisely on opposite sides of a plane through the shaft, where the plane is perpendicular to the housing (Fig. 1).
Regarding claim 7, as best understood, Chiba discloses wherein the mounting unit is mounted in the recess in the housing, such that it protrudes a distance over the top side of the housing and in case the recess is surrounded by a round-going side wall, also protrudes a distance over this (Fig. 1).
Regarding claim 8, as best understood, Chiba discloses wherein the recess across the shaft of the mounting part is slightly larger than the mounting element (Fig. 1), but only so large that the edges of the recess still function as mechanical stops for the housing when rotating this (Fig. 1).
Regarding claim 9, as best understood, Chiba discloses wherein the two dome switches (34,35) are located in the two other diametrically located corners of the printed circuit board (31) opposite to the holes (32,33) for the mounting of the operating unit and are located such that they are positioned across from the pins (13,14) in the mounting unit (Fig. 1).
Regarding claim 10, Chiba discloses wherein a frontmost portion of the housing constitutes an angle with the remaining part of the housing such that this frontmost portion faces away from the surface on which the operating unit is mounted (Fig. 1 shows an angled portion on 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba, in view of Seal et al. (US patent application publication 2018/0168335) (hereinafter Seal).
Regarding claim 11, Chiba discloses the electrical operating unit as claimed.  Chiba does not disclose an actuator system comprising at least one lifting column or actuator driven by an electric motor, and a control unit connected to the lifting column or the actuator driven by the electric motor in that wherein the actuator system comprises an electrical operating unit (1) according to claim 1 connected to the control unit, and where the lifting column or the actuator driven by an electric motor can be activated through the electrical operating unit (1).
Seal teaches an actuator system comprising at least one lifting column or actuator driven by an electric motor ([0018] teaches a motor), and a control unit ([0018] teaches a control circuitry) connected to the lifting column or the actuator driven by the electric motor wherein the actuator system comprises an electrical operating unit (100) connected to the control unit, and 
Regarding claim 12, Chiba, as modified, teaches a height adjustable table comprising an actuator system according to claim 11 (Seal: [0018] teaches a table)
Regarding claim 13, Chiba, as modified, teaches the height adjustable table further comprising a table top and where the electrical operating unit is mounted on an underside of the table top at an edge thereof ([0018]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637